Oo Oo HN DH OF Hh WY NO —

Mo NO NH NH HK WH HY WN NO HR HB He He He Ke Fee eS
Seo NI HD A FF WH HO |$& CO OO Dns HBA A Bh W NO —$= SC

 

 

Case Z2:21-Cr-UUU/1-JLK Document Lo-L Filed UoyiU/Z1 Prayge Lol4
Case 2:21-cr-00071-JLR Document17 Filed 05/21/21 Page 1 of 4

The Hon. James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

MICHAIL WILSON,
Defendant.

 

 

No. CR21-071-JLR

fenovesan) Ck

PRELIMINARY |
ORDER OF FORFEITURE

THIS MATTER comes before the Court on the United States’ Motion for Entry of

a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,

Defendant Michail Wilson’s interest in the following property:

1. Approximately 407.74807353 bitcoins, seized on or about June 14, 2017,
from Mycelium virtual currency wallets located in or accessible via a
Samsung phone and/or Apple iPhone belonging to Defendant Michail
Wilson, and any derivative units of virtual currency, including but not limited
to units of Bitcoin Cash and Bitcoin Gold;

2. Approximately 379.65095816 bitcoins that were held in Bitcoin Core virtual
currency wallets located in or accessible via Defendant Michail Wilson’s
laptop computer in June 2017 and seized from him on or about June 28,
2017, and any derivative units of virtual currency, including but not limited
to units of Bitcoin Cash and Bitcoin Gold; and

Preliminary Order of Forfeiture - 1
US. v. Wilson, CR21-071-ILR

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo SI DH A BP W HN

NO bv Wb NH HM HH HN NN NY RB RR Re BR Se RP BS Re
eo NN AN PP WY NY KF DT Oo OH DH rH BP WD NY KH SC

 

 

Case 2:21-cr-UUU/1-JLR Document 15-1 Filed Ud/1U/21 Page z O14
Case 2:21-cr-00071-JLR Document17 Filed 05/21/21 Page 2 of 4

3. Approximately $40,000 in U.S. currency, seized from Defendant Michail
Wilson on or about June 14, 2017.

The Court, having reviewed the United States’ Motion, as well as the other papers
and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
Forfeiture is appropriate because:

e The above-identified property is forfeitable pursuant to 18 U.S.C. §
982(a)(1), as it was involved in the Defendant’s commission of his
Conducting an Unlicensed Money Transmitting Business offense, in violation
of 18 U.S.C. §§ 1960(a), (b)(1)(A), (b)(1)(B) and 2; and,

e Pursuant to the Plea Agreement he entered on April 26, 2021, the Defendant
agreed to forfeit his interest in the above-identified property pursuant to

18 U.S.C. § 982(a)(1). Dkt. No. 11, § 12.

NOW, THEREFORE, THE COURT ORDERS:

l. Pursuant to 18 U.S.C. § 982(a)(1) and his Plea Agreement, the Defendant’s
interest in the above-identified property is fully and finally forfeited, in its entirety, to the
United States;

2. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
be final as to the Defendant at the time he is sentenced, it will be made part of the
sentence, and it will be included in the judgment;

3. The U.S. Department of Homeland Security, and/or its authorized agents or
representatives, shall maintain the property in their custody and control until further order
of this Court.

4, Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
United States shall publish notice of this Preliminary Order and its intent to dispose of the

currency as permitted by governing law. The notice shall be posted on an official

 

government website—currently, www. forfeiture.gov—for at least thirty (30) days. For

any person known to have alleged an interest in the property, the United States shall also,

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Preliminary Order of Forfeiture - 2
U.S. v. Wilson, CR21-071-JLR
Oo Oo SN HN OH BR WY KH eS

Nw NO WH NO NH WH HN LP LOR HB He Se Se ee Se ee ee
ao Ss DN OT BP WY NY YF OD CO WN HDR nH Bh WwW NH KK O&O

 

 

Case 2:21-cr-UUU/1-JLR Document 15-1 Filed Ud/1U/2Z1 Page 3 O14
Case 2:21-cr-00071-JLR Document17 Filed 05/21/21 Page 3 of 4

to the extent possible, provide direct written notice to that person. The notice shall state
that any person, other than the Defendant, who has or claims a legal interest in the
property must file a petition with the Court within sixty (60) days of the first day of
publication of the notice (which is thirty (30) days from the last day of publication), or
within thirty (30) days of receipt of direct written notice, whichever is earlier. The notice
shall advise all interested persons that the petition:

a. shall be for a hearing to adjudicate the validity of the petitioner’s
alleged interest in the property;

b. _ shall be signed by the petitioner under penalty of perjury; and

c. shall set forth the nature and extent of the petitioner’s right, title, or
interest in the property, as well as any facts supporting the petitioner’s
claim and the specific relief sought.

5. If no third-party petition is filed within the allowable time period, the
United States shall have clear title to the property, and this Preliminary Order shall
become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);

6. If a third-party petition is filed, upon a showing that discovery is necessary
to resolve factual issues it presents, discovery may be conducted in accordance with the
Federal Rules of Civil Procedure before any hearing on the petition is held. Following
adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
adjudication; and

Mi

Hf

Hf

Hf

Preliminary Order of Forfeiture - 3
U.S. v. Wilson, CR21-071-JLR

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo NH TH BP WW NN ke

BO Pp NH HN KH NY ND NY HNO HF HF KF KF FF FF OFF OS S|
oOo Ss OH ON SP WY NY KF OS Oo OHO HTD HR A FP WW LPO KF ©

 

 

Case 2:21-cr-UUU/1-JLR Document 1b-L Filed Ud/LU/ZL Page 4 014
Case 2:21-cr-00071-JLR Document 17 Filed 05/21/21 Page 4 of 4

7. The Court will retain jurisdiction for the purpose of enforcing this

Preliminary Order, adjudicating any third-party petitions, entering a Final Order of

Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to

Fed. R. Crim. P. 32.2(e).

IT IS SO ORDERED.

CY
DATED this 2) day of

Presented by:

/s/ Krista_K. Bush

KRISTA K. BUSH

Assistant United States Attorney
United States Attorney’s Office
700 Stewart St., Suite 5220
Seattle, WA 98101

(206) 553-2242
Krista.Bush@usdoj.gov

Preliminary Order of Forfeiture - 4
U.S. v. Wilson, CR21-071-JLR

VV, 2021.
Nia

~

\ < RII

THE HON. JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
